    Case 18-04092      Doc 28      Filed 03/05/19 Entered 03/05/19 15:10:50              Desc Main
                                     Document     Page 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  CENTRAL DIVISION


                                 )
In re:                           )
                                 )                         Chapter 13
       BRUCE FORTIN,             )                         Case No. 17-40877-EDK
                                 )
                      Debtor     )
                                 )
                                 )
                                 )                         Adversary Proceeding
       BRUCE FORTIN,             )                         No. 18-4092
                                 )
                      Plaintiff  )
                                 )
v.                               )
                                 )
       FEDERAL NATIONAL          )
       MORTGAGE ASSOCIATION,     )
       NATIONSTAR MORTGAGE, LLC, )
                                 )
                      Defendants )
                                 )


                                MEMORANDUM OF DECISION

        In February 2007, Bruce Fortin          the debtor in the underlying bankruptcy case and

                                                               obtained a $165,000 mortgage loan to

purchase real property located in Webster,                                           In connection with

the loan, the Debtor sig                                              and granted a mortgage on the

                                                       1     Shortly thereafter, following the Debtor

default on the mortgage loan payments, he received a letter dated July 18, 2007 informing him


1
 Neither of the defendants in this adversary proceeding were the original lender. The assignments of the
Note and Mortgage from the original lender and the validity of the subsequent foreclosure sale are
contested. However, those particular disputes are not material to the discrete issue currently before the
Court.
                                                   1
    Case 18-04092        Doc 28    Filed 03/05/19 Entered 03/05/19 15:10:50          Desc Main
                                     Document     Page 2 of 6


that the Note had been accelerated.        Ultimately, on April 17, 2012, Nationstar Mortgage LLC

                  conducted a foreclosure sale of the Property, purportedly selling the Property to

                                                               Seeking possession of the Property,

Fannie Mae filed a summary process action in the Worcester Housing Court, which was stayed

when the Debtor commenced the underlying bankruptcy case by filing a voluntary petition under

Chapter 13 of the United States Bankruptcy Code (th

May 12, 2017.2        Although relief from the automatic stay was granted so that the parties could

continue that litigation, the Housing Court action was ultimately dismissed without prejudice.

The Debtor chose not to continue litigation in the Housing Court; rather, he brought the




          Count I, through which the Debtor attacks the validity of various assignments of the Note

and Mortgage and the foreclosure sale, is not currently before the Court.          As to Count II,

however, the Defendants have filed a motion seeking partial judgment on the pleadings pursuant

to Fed. R. Civ. P. 12(c) (made applicable to this proceeding by Fed. R. Bankr. P. 7012(b)). 3 In

Count II of the Complaint, the Debtor seeks

                                             The Debtor maintains that since the relevant statute of

limitations                                  ch. 106, § 3-118(a)      now bars enforcement of the

Note,4 the Mortgage itself is also obsolete and unenforceable. In support of his conclusion that

                                                             accelerates the maturity date of the

2
    See 11 U.S.C. §§ 101 et seq.
3

Bankruptcy Procedure.
4
  Pursuant to MGL ch. 106, § 3-118(a), an action on a Note must be brought within 6 years of
acceleration.
                                                  2
    Case 18-04092      Doc 28     Filed 03/05/19 Entered 03/05/19 15:10:50               Desc Main
                                    Document     Page 3 of 6




Fitchburg Capital, LLC, 471 Mass. 248, 28 N.E.3d 416 (2015), for the proposition that the



the notion that a life-changing alteration of the note, such as one that occurs by acceleration, does

                                                                                          , the maturity

date of the Mortgage accelerated commensurate with the acceleration of the Note, and the

Mortgage became obsolete and unenforceable

                                       5


        The Defendants seek judgment as to Count II arguing

squarely rejected by the First Circuit Court of Appeals                                   in Harry v.

Countrywide Home Loans, Inc., 902 F.3d 16, 19 (1st Cir. 2018).                  Relying on Harry, the

Defendants contend that the maturity date of the Mortgage was not accelerated with the Note, the

stated maturity date of the Mortgage (March 1, 2037) stands, and the Mortgage will not be

obsolete until March 1, 2042 at the earliest. Additionally, confident in the unequivocal state of

the law, the Defendants further ask this Court to order the Debtor to show cause why he should

not be sanctioned for failing to voluntarily dismiss Count II.

        In response the Debtor says that the Defendants (as well as the First Circuit and several

lower courts) have not yet considered other non-statutory theories as to why a mortgage should

become unenforceable coextensive with the unenforceability of the underlying Note. The Debtor

cries foul at the ability of a mortgage holder to enforce a mortgage where the underlying note has

become unenforceable, as doing so allows                         to create a de facto judicial extension

5
  The Obsolete Mortgage Statute provides that the holder of a mortgage cannot foreclose on the mortgage
after 5 years following the maturity date unless the mortgagor has recorded an extension of the mortgage
or an acknowledgment or affidavit that the mortgage has not been satisfied. The parties agree that no
such extension or acknowledgment/affidavit has been recorded with respect to the Mortgage in this case.
MGL ch. 260, § 33.
                                                   3
    Case 18-04092       Doc 28    Filed 03/05/19 Entered 03/05/19 15:10:50           Desc Main
                                    Document     Page 4 of 6


of a limitations period enacted by the State Legislature, or to sanction an outright repeal of the

                        Response at 19. Th

laches and the policy concerns that underlie the need for periods of limitation, whether in law or

         Response at 18.

                                                                                     ty in the law,

binding precedent from the First Circuit and the Massachusetts Supreme Judicial Court (the



reference to the Fitchburg case in support of the theory that            -changing alteration of the



mortgage, the First Circuit has unambiguously rejected that argument.               See Harry v.

Countrywide Home Loans, Inc., 902 F.3d                                    There is no suggestion in

either that statute, or . . . in Deutsche Bank Nat. Tr. Co. v. Fitchburg Capital, LLC, 471 Mass.

248, 28 N.E. 3d 416 (2015), that the acceleration of a note has any impact on the limitations

period for a                                  6




First Circuit in Harry, this Court must predict how the SJC would rule. In re Garran, 338 F.3d

1, 6 (1st Cir. 2003).     The Court need not gaze long into a crystal ball for the answer. The SJC

has repeatedly held over the last 180 years that, at both law and equity, the inability to recover

directly on a note due to the expiration of a statute of limitations is no bar to recovery under a

mortgage, so long as the underlying debt remains unpaid. See Pearson v. Mulloney, 289 Mass.




6
 See also Duplessis v.                     , 2018 WL 4907526, *3 (D. Mass. Oct. 9, 2018); Bu tler v.
                     l Trust Co., 2018 WL 4732715, *4 (D. Mass. Sept. 13, 2018); Bek v. Wells Fargo
Home Mortgage, 2018 WL 4292284, *6 (D. Mass. Sept. 7, 2018).


                                                  4
    Case 18-04092      Doc 28     Filed 03/05/19 Entered 03/05/19 15:10:50               Desc Main
                                    Document     Page 5 of 6


mortgage note never attached, or has been barred by bank

(citations omitted); Jeffrey v. Rosenfeld                                    At law and in equity the

holder can enforce his remedy upon the mortgage independently of or concurrently with that on

the note, and in some case                                                                   Thayer v.

Mann                                     The creditor has a double remedy, one upon his deed, to

recover the land, another upon the note, to recover a judgment and execution for the debt, and it

does not follow that he cannot recover on one, although there may be some technical objection or

                                                  .7      These pronouncements from the SJC are

unambiguous       the mere inability to collect on a note due to the expiration of a statute of

limitations does not affect the enforceability of a mortgage so long as the debt remains unpaid.

The Court cannot discern (nor has the Debtor cited) any subsequent ruling from the SJC

indicating an abandonment of this straightforward principle.

request for judgment as to Count II will be granted.

                                                       to issue an order to show cause why the Debtor

should not be sanctioned for refusing to voluntarily dismiss Count II with prejudice, that request

must be denied.     It is axiomatic that, given the seriousness of an imposition of sanctions under

Fed. R. Bankr. P. 9011, strict compliance with that rule is required. A request for sanctions must



the court unless, within 21 days after service of the motion . . . , the challenged . . . claim . . . is



to comply, the Defendants seek an end run around these procedural requirements by inviting the




7
 See also Junior v. Wells Fargo Bank, N.A., 2017 WL 1199768, *2 (D. Mass. March 30, 2017);
Harrington v. Cenlar FSB, 2018 WL 1724988, *2 (Mass. Land Ct. April 6, 2018).
                                                   5
  Case 18-04092      Doc 28     Filed 03/05/19 Entered 03/05/19 15:10:50          Desc Main
                                  Document     Page 6 of 6


Court to exercise its sua sponte powers under Rule 9011(c)(1)(B), an invitation which this Court

declines.

        A separate order and partial judgment in conformity with this Memorandum will issue

forthwith.




DATED: March 5, 2019                        By the Court,



                                            Elizabeth D. Katz
                                            United States Bankruptcy Judge




                                               6
